El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
HH
El 2 de noviembre de 1988, ante el Tribunal Superior, Sala de Carolina, Victor Urbino h/n/c U Racing Stable, pre-sentó una demanda contra la San Juan Racing Association, Inc. (en adelante San Juan Racing). Reclamó para sí una indemnización por daños debido al lucro cesante que re-sultó de un accidente acaecido a la yegua Dindi U el 6 de enero de ese año durante su entrenamiento rutinario. No hizo alegación alguna de que estuviera casado ni mención específica de que compareciera en nombre de su esposa, la Sra. Esther Bidot Almodóvar. Tampoco mencionó a la so-ciedad legal de gananciales Urbino-Bidot. El 18 de julio de 1989 enmendó la demanda para incluir como demandada a la American International Insurance Company of RR. (en adelante American). San Juan Racing y American negaron responsabilidad.
Una contestación a un primer pliego de interrogatorios, que fue suministrada por Urbino el 27 de mayo de 1989, *213reveló que estaba casado.(1) Ante esos hechos, el 1ro de agosto de 1990 San Juan Racing y American presentaron una moción de sentencia sumaria desestimatoria a base de que la yegua accidentada era un bien ganancial y, por ende, la causa de acción correspondía sólo a la sociedad legal de gananciales Urbino-Bidot, parte indispensable. In-vocaron lo resuelto en Franco v. Mayagüez Building, Inc., 108 D.P.R. 192 (1978). La ilustrada Sala de Instancia (Hon. Bárbara M. Sanfiorenzo, Juez) denegó la moción.
Oportunamente, mediante una sentencia parcial emi-tida el 6 de junio de 1991, se dictaminó que San Juan Racing fue negligente al faltar a su deber de proveer el man-tenimiento adecuado a la pista del hipódromo El Nuevo Comandante. Posteriormente, luego de una vista sobre da-ños, emitió una sentencia final el 25 de junio de 1993 que los condenó a satisfacer la suma de cuatrocientos sesenta mil dólares ($460,000) en concepto del valor de la yegua, dos mil ciento noventa y ocho dólares ($2,198) por los gas-tos médicos y quinientos dólares ($500) de honorarios, más las costas.
A solicitud de San Juan Racing y American revisamos. En su recurso, ambas han vuelto a reproducir el señala-miento de que la sociedad legal de gananciales Urbino-Bidot era parte indispensable. Además, como errores, adu-cen que San Juan Racing no tenía la autoridad para suspender o detener los “tráqueos” matinales; que el ilus-trado foro de instancia incidió al apreciar la prueba sobre el mantenimiento de la pista; que debió aplicar las doctri-nas de asunción de riesgo, negligencia comparada y miti-gación de daños, y, finalmente, que al valorar los daños utilizó una prueba especulativa sin aplicarle unas deduc-ciones.
*214HH hH
Examinemos, en primer lugar, el señalamiento sobre parte indispensable. Se fundamenta en la tesis de que el señor Urbino carecía de capacidad para instar la acción. Argumentan que la reclamación y compensación (lucro ce-sante) pertenecían a la sociedad de gananciales Urbino-Bidot, entidad separada y distinta de los cónyuges.
No tienen razón. El planteamiento ignora el verdadero alcance de la Ley Núm. 51 de 21 de mayo de 1976, enmendatoria de los Arts. 91 y 93 del Código Civil, 31 L.P.R.A. secs. 284 y 286. Esta dispuso que, salvo una estipulación en contrario, “[a]mbos cónyuges serán los administradores de los bienes de la sociedad conyugal”. 31 L.P.R.A. sec. 284. Por su parte, la enmienda al citado Art. 93 expresamente estableció, como regla general,(2) que “cualquiera de los cónyuges podrá representar legalmente a la sociedad conyugal. Cualquier acto de administración unilateral de uno de los cónyuges obligará a la sociedad legal de gananciales y se presumirá válido a todos los efectos legales”. (Énfasis suplido.) 31 L.P.R.A. sec. 286.
Con estas enmiendas, la Asamblea Legislativa equiparó la facultad de ambos cónyuges para administrar la sociedad legal de gananciales e incorporó el principio de coadministración y representación legal. Aguilú v. Sociedad de Gananciales, 106 D.P.R. 652 (1977). Desde entonces, individualmente, tanto el esposo como la esposa tienen capacidad de jure para representar a la sociedad de gananciales en los tribunales.(3)
*215Ciertamente, la mejor práctica en acciones en las que se reclaman y protegen los intereses gananciales es incluir a ambos cónyuges y mencionar (hacer parte) a la sociedad de gananciales. Sin embargo, al filo del próximo siglo, la igualdad jurídica 'entre los cónyuges, el principio de coadministración y la capacidad legal representativa —según las enmiendas de 1976— requieren reconocer a plenitud que un cónyuge tiene la capacidad legal necesaria para reclamar los daños gananciales sin tener que incluir o mencionar en la demanda la sociedad de gananciales y al otro cónyuge.
Es hora de despojarnos de los atavismos y formalismos de antaño. Hemos de superar los tecnicismos y las omisiones gramaticales. Por ello, reconocemos la investidura legal representativa de cada cónyuge. Cuando uno de ellos comparece judicialmente y hace un reclamo de naturaleza ganancial (esté así alegado o no), si posteriormente se prueba, ha de estimarse la acción en nombre de la sociedad legal de gananciales, sin que la omisión inicial de una alegación al respecto sea defectuosamente fatal.
Esa es la situación de autos. Aunque no se alegó que la reclamación era en nombre de la sociedad ganancial, desde una etapa temprana del proceso el descubrimiento de prueba reveló a las demandadas, San Juan Racing y American, que el estado civil del señor Urbino era de casado y que los daños eran gananciales. Pidieron la desestimación mediante una sentencia sumaria. En su apoyo acompaña-ron, como prueba, las contestaciones 1(e) y 2 del primer pliego de interrogatorios y una copia parcial de la deposi-ción al señor Urbino. Aun así, el ilustrado foro de instancia la denegó. Con motivo de ese planteamiento, la prueba so-metida demostró concluyentemente que la acción era para la reclamación de unos daños gananciales. Así debió con-cluirlo dicho foro, aun cuando se negó a desestimar suma-*216riamente. A tono con el mandato de la Regla 36.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, in fine, debió especificar “los hechos sobre los cuales no hay controversia sustancial ... [y que en] el juicio, se considerarán proba-dos”, a saber, la naturaleza ganancial de la reclamación.
Ante esta realidad fáctica,' no podemos ponernos una venda. Lo alegara o no el señor Urbino, la prueba reveló el carácter ganancial de su reclamo. Estamos ante la presen-cia de un acto unilateral de uno de los cónyuges al amparo de su facultad de jure para administrar y representar ju-dicialmente a la sociedad de gananciales.(4)
Distinto de la contención de las demandadas recurren-tes, San Juan Racing y American, es inaplicable el caso Franco v. Mayagüez Building, Inc., supra. Allí, la obrera sufrió un accidente el 24 de agosto de 1970, que era com-pensable a través del Fondo del Seguro del Estado. No fue hasta el 6 de febrero de 1975, más de cuatro (4) años des-pués, que presentó, junto con su esposo, la acción judicial. Desestimamos la acción por daños del esposo y la sociedad de gananciales, pues la partida de lucro cesante corres-ponde a la sociedad de gananciales y, por ende, el término para reclamar los daños personales del esposo y la socie-dad no quedó interrumpido por la reclamación de la esposa ante el Fondo. En consecuencia, la reclamación por lucro cesante estaba prescrita.
No nos pronunciamos, entonces, sobre los extremos ahora analizados, pues al iniciarse esa acción (1975) toda-vía no se había enmendado los artículos del Código Civil relativos al principio de igualdad conyugal, de coadminis-tración, de investidura y de representación legal. El caso de autos nos brinda esa oportunidad.
Bajo este prisma doctrinario, concluimos que la *217prueba enmendó y subsanó la omisión de parte indispensable y, por ende, no procede la desestimación solicitada.(5)
p — H ¡-H h-H
Por estar relacionados íntimamente con la apreciación de la prueba, examinaremos en conjunto los errores restantes.
Coincidimos con los demandados San Juan Racing y American en que la Administración del Deporte Hípico, por ley, reglamenta en su totalidad dicho deporte y es quien únicamente está facultada para intervenir o detener los “tráqueos” matinales.(6) Sin embargo, no varía el deber de San Juan Racing de mantener en “buen estado de funcio-namiento” y brindarle mantenimiento a la pista. Por ello, no le releva su negligencia por incumplirlo. Así aclarado, *218era inmaterial determinar si San Juan Racing tenía el control o no para detener los “tráqueos” matinales; lo impor-tante era si tenía el control del mantenimiento de la pista, pues lo que ocasionó el accidente fue su mal estado.
No se cuestiona persuasivamente que el control abso-luto sobre el mantenimiento de la pista recaía sobre San Juan Racing. Tampoco nos convence el planteamiento pre-dicado en que el demandante, Urbino, asumió los riesgos y contribuyó con su negligencia al accidente.
“La doctrina de asunción de riesgo está enraizada en el pensamiento de Derecho común que refiere el concepto de ‘riesgo’ a una relación libremente contraída entre el demandante y el demandado, por lo que se ‘limita’ la responsabilidad de este último hacia el primero. F. James, Assumption of Risk, 61 Yale L.J. 141, 142 (1952).” Soto v. Tropigas de P.R., 117 D.RR. 863, 865 (1986). Tiene dos (2) acepciones: la primaria, en la que existe un deber limitado de cuidado por el demandado, y la secundaria, que propiamente se configura como una manifestación de negligencia comparada. Id., pág. 866.
El hecho de que Urbino tuviera conocimiento de que unas fuertes lluvias podían afectar la pista y, aún así, de-cidiera ejercitar la yegua, no releva a San Juan Racing de su deber y obligación absoluta de mantener la pista en con-diciones óptimas, máxime en nuestro trópico, donde hay tanta incidencia de lluvia. El usuario —Urbino— tiene el derecho a confiar en que las facilidades sean seguras y que se les preste el mantenimiento adecuado constantemente.(7)
Además, se quejan los demandados, San Juan Racing y American, de que no se aplicara negligencia comparada a Urbino por no brindarle un tratamiento médico adecuado a la yegua luego del accidente. Tampoco tienen razón. Ini-cialmente, según señalan ellos mismos, Urbino no observó *219síntomas adversos en la yegua, aparte de la herida cau-sada por la caída. Posteriormente, la yegua sufrió una in-fección que la incapacitó como corredora y reproductora. Coincidimos con la conclusión del Tribunal de Instancia de que dicha infección fue provocada por la herida que sufrió la yegua al caerse. Dicho accidente fue la causa eficiente que desató la cadena de eventos que concluyó posterior-mente en su incapacidad. El planteamiento sobre la miti-gación de daños es improcedente.
En resumen, no erró el tribunal de instancia al apreciar la prueba e imponer responsabilidad.
IV
Réstanos examinar la valoración de daños. La prueba revela que, a la fecha del accidente, la ejemplar Dindi U había competido en diversas carreras en Puerto Rico y lo-grado varios premios, ascendentes a cuatrocientos sesenta y un mil cuatrocientos ochenta y dos dólares ($461,482). Específicamente, durante 1986 y 1987(8) Dindi U compitió en treinta y cinco (35) carreras y llegó en las posiciones siguientes: 1er lugar en veintitrés (23) ocasiones; 2do lugar en cinco (5) ocasiones; 3er lugar en cuatro (4) ocasiones; 4to lugar en dos (2) ocasiones. Quedó fuera de las cinco (5) posiciones en una (1) ocasión. Además, fue ganadora de la Triple Corona del Hipismo Puertorriqueño para 1987.(9)
El señor Antonio Mongil, criador de caballos de carrera y agente en la compra y venta de caballos, estimó que en dos (2) o tres (3) años Dindi U podía haber ganado el mismo dinero que antes del accidente. Además, le adjudicó *220un valor residual como reproductora entre cuarenta mil dólares ($40,000) y cincuenta mil dólares ($50,000). El tribunal tomó como base para adjudicar el valor de la yegua lo resuelto en Restrepo v. State, 550 N.Y.S.2d 536 (1989). Allí, por los daños sufridos a un caballo que competía en carreras y cuya vida como corredor terminó debido a los daños sufridos, se concedió una indemnización a base de las ganancias obtenidas en carreras previas y las posibili-dades de que ganase en años subsiguientes. No interven-dremos con esa apreciación.
Por los fundamentos antes expuestos, se dictará senten-cia estimatoria de la acción y compensación como pertene-ciente a la Sociedad Legal de Gananciales Urbino-Bidot. Así modificada, se confirma.
Los Jueces Asociados Señores Fuster Berlingeri y Co-rrada Del Río emitieron sendas opiniones disidentes. El Juez Asociado Señor Rebollo López no intervino.

 Contrajo nupcias con la Sra. Esther Bidot Almodovar el 27 de abril de 1963. Han procreado dos (2) hijos varones, Víctor R. Urbino Bidot y Melvin R. Urbino Bidot, y una (1) hija, Jeannette M. Urbino Bidot.


 Como excepciones, según el Art. 91 del Código Civil, 31 L.P.R.A. sec. 284, son “capitulaciones, compras de ambigua latitud, y enajenación de inmuebles”. Alicea Álvarez v. Valle Bello, Inc., 111 D.P.R. 847, 850 esc. 4 (1982).


 En Padró Collado v. Espada, 111 D.P.R. 56 (1981), al palio del último párrafo del Art. 1313 del Código Civil, 31 L.P.R.A. sec. 3672, que establece que “[e]l cónyuge que se dedicare al comercio, industria, o profesión podrá adquirir o disponer de los bienes muebles dedicados a esos fines, por justa causa, sin el consentimiento del otro cónyuge”, reconocimos la facultad de un cónyuge que se dedica al comercio para *215obligar los bienes de la sociedad conyugal dedicados a la operación incidental y pro-piamente inherente del negocio.


 En la alternativa, según la norma establecida en Padró Collado v. Espada, supra, el señor Urbino, como parte de la operación inherente de su negocio, ejerció la causa de acción que nos ocupa, para la cual no tenía que comparecer a nombre de la sociedad ganancial ni necesitaba el concurso de su esposa.


 No es menester aplicar la Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. En recta juridicidad, ese curso de acción implicaría por un tecnicismo ya supe-rado en nuestro Código Civil, revocar hoy una sentencia dictada en sus méritos, producto de unos trámites, incidentes y vistas evidenciarías acaecidos durante los últimos ocho (8) años, para sua sponte poder ordenar la inclusión de la sociedad legal de gananciales Urbino-Bidot.
Revocar conllevaría devolver los autos originales al tribunal de instancia para que éste continúe (más bien inicie) los procedimientos, aun cuando ya se desfiló totalmente la prueba de las partes. Ese curso de acción tiene su base en la tesis errónea de que en ningún momento estuvo presente la única parte indispensable con la capacidad en ley para demandar, esto es, la sociedad legal de gananciales Urbino-Bidot, entidad diferente y distinta de la de sus miembros.
El principio procesal básico de la citada Regla 15.1 es que no se desestimará un pleito por no tramitarse a nombre de la persona que tenga el derecho en ley a recla-mar —aquí la sociedad legal de gananciales Urbino-Bidot— “hasta que, luego de levantarse la objeción, se haya concedido un tiempo razonable” para sustituirlo.
Esta regla debe cubrir, de ordinario, la etapa inicial del procedimiento. No como en el caso de autos, cuando ya han transcurrido varios años de litigio y se ha venti-lado todo el juicio-, después de dictada la sentencia y agotado ya el trámite apelativo.


 El Reglamento de la Administración del Deporte Hípico de 29 de enero de 1990, en lo pertinente, establece:
“2106. La Empresa Operadora deberá tener una persona a cargo de la pista durante las horas de entrenamiento de escuela, quien organizará y supervisará el uso de la pista conforme al horario aprobado disponiéndose, que podrá ser sancio-nada la persona que viole las reglas de uso de la pista.
“2108. Será requisito indispensable para la Empresa Operadora:
“17. El equipo y facilidades que se mencionan como requisitos mínimos, se sobreentiende que deberán estar en buen estado, de funcionamiento y en su lugar correspondiente para los usos que se destinen.” (Enfasis suplido.)


 Viñas v. Pueblo Supermarket, 86 D.P.R. 33 (1962), es inaplicable por razón de sus hechos ser completamente distinguibles.


 En 1986, a la edad de dos (2) años y habiendo corrido sólo siete (7) meses del año, Dindi U ganó en premios ochenta y cinco mil cuatrocientos dieciocho dólares ($85,418). En 1987 ganó trescientos setenta y seis mil sesenta y cuatro ($376,064). De aquí el total de cuatrocientos sesenta y un mil cuatrocientos ochenta y dos dólares ($461,482).


 Por sus actuaciones, se le concedió a Dindi U los Honores de “Potranca del Año” y se le incluyó en el catálogo de ventas de Ocala, Breeders Association, para promover la venta de sus potros de carrera en Estados Unidos.